DETAILED ACTION
Election/Restrictions
Newly amended claims 21-26 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Applicant had elected Group III related to determining a frequency or phase shift of the flicker in response to restriction  requirement received 9/25/2020. Newly amended claims are separate from the originally elected invention. For example, in the elected invention a determination of a frequency or phase or amplitude of the flicker is made and included features of claims 6-7 such as the phase shift and changed is electrical load.  The newly amended invention of claims 21-26 do not require the features of the elected claims 6-7 as originally presented. This is evidence of a different mode of operation. Furthermore, as claimed, claims 21-26 are not required by the originally elected invention. This is evidence that the inventions do not overlap in scope. There is nothing of record to indicate that the inventions are obvious variants either. Therefore, these inventions are distinct products. See MPEP 806.05(j).
Newly submitted claims 27 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Applicant had elected Group III related to determining a frequency or phase shift of the flicker in response to restriction requirement received 9/25/2020.  Newly submitted claims are separate from the originally elected invention.  For example, in the elected invention a determination of a frequency or amplitude of the flicker is made.  The newly submitted invention of claim 27 does not require this determination. This is evidence of a different mode of operation.  Furthermore, as claimed, claim 27 requires determining a change in period which is not required by the originally elected invention.  This is evidence that the inventions do not overlap in scope.  There is nothing of 
Claim 5 link(s) inventions originally presented and newly submitted.  The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim(s), claim 1.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Furthermore, a burden exists because a thorough search of one invention will not likely yield pertinent art to all inventions.  For example, determining a change in a period will not likely produce art related to determining a network distribution or change in load from a particular source etc.  Therefore multiple search strategies requiring different keywords and search strings are necessary representing a burden.
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
s 21-26 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. US 10,623,712 hereinafter referred to as Wu in view of Baba et al. US 2012/0002074 hereinafter referred to as Baba and further in view of Ye et al. US 7,427,815 hereinafter referred to as Ye.
In regards to claim 1, Wu teaches:
“A non-transitory computer-accessible medium having stored thereon computer-executable instructions for determining at least one property regarding at least one electrical grid, wherein, when a computer arrangement executes the instructions, the computer arrangement is configured to perform procedures comprising: receiving at least one video of the at least one electrical grid”
Wu teaches in column 3 1-5 lines a non-transitory computer readable medium which includes extracting an electric network frequency from a video recording.  
“determining at least one flicker of each of a plurality flickering sources in the at least one electrical grid based on the at least one video ...”
Wu teaches in column 7 lines 5-10 electric network frequency signals recorded by video cameras under electric powered indoor lighting may experience significant aliasing due to the lower temporal sampling rate of cameras compared to the 100 Hz/120 Hz frequency components present in the light flickering.  Electric network frequency signals in videos may appear at different predetermined frequencies, which can be analyzed from a sampling theorem.  Wu column 14 teaches 15-18 with signal processing techniques, certain embodiments can reveal the traces left by the flickering of lights in video recordings and use them to extract the electric network frequency signal.  The lights are a plurality flickering sources.
“... determining the at least one property based on the [flicker] of the at least one flicker of each of the plurality of the flickering source”
Wu teaches in column 14 lines 10-20 although the flickering may be unnoticeable to human eyes, cameras can often capture it in video recordings.  With signal processing techniques, certain embodiments can reveal the traces left by the flickering of lights in video recordings and use them to extract the electric network frequency signal.  The electric network frequency is considered a property.
Wu does not explicitly teach”
“determining a phase shift of the at least one flicker of the at least one flicker of each of the plurality of flickering source”
Baba teaches in paragraph [0208] the phase shift quantity of each of the flicker components extracted from the three frames can be calculated from the flicker frequency (for example, 100 Hz), the frame rate (60 fps) of the image sensor, the total number of scan lines, and the like.  Baba teaches in paragraph [0209] the flicker component synthesizing section 206 performs a synthesis process by using this calculated phase shift quantity of each of the flicker components.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Wu in view of Baba to have included the features of “determining a phase shift of the at least one flicker of the at least one flicker of each of the plurality of flickering source” because when an image is shot with a camera including an X-Y address scanning type imaging device such as a complementary metal oxides semiconductor (CMOS) imaging device under illumination of a fluorescent lamp, luminance non-uniformity or color non-uniformity in the form of stripes occurs in the picture signal.  This phenomenon is called flicker.  This results from the fact that a fluorescent lamp connected to a commercial power supply (AC) basically repeats flashing at a cycle twice the power supply frequency, and the operating principle of an imaging device (Baba paragraph [0002]).
Wu/Baba do not explicitly teach:
“[property based on] the phase shift, wherein the at least one property includes a change in an electrical load of at least one circuit in the at least one electrical grid”
However, it is known in the art to use phase shift information of a load to determine a change in the properties of the electrical grid.  For example, Ye teaches in column 1 lines 35-40 
As an aside, the Examiner notes that Applicant’s specification paragraph [0038] teaches that the phase of the source (load) is determined based on the zero crossings.  This is the point at which the flicker occurs as there is no power being provided to the device at the zero crossings.  From Ye Figure 2 Ye teaches using the zero crossing technique as well to determine the phase, frequency and phase shift.  It would have been obvious for a person with ordinary skill in the art before the invention is effectively filed to have modified Wu/Baba in view of Ye to include the features of “[property based on] the phase shift, wherein the at least one property includes a change in an electrical load of at least one circuit in the at least one electrical grid” because there is a continuing desire for a method and controller that prevent islanding (Ye column 1 line 30).
In regards to claim 2, Wu teaches all the limitations of claim 1 and further teaches:
“wherein the at least one flicker is a 120 Hertz flicker”
Wu teaches in column 7 lines 5-10 electric network frequency signals recorded by video cameras under electric powered indoor lighting may experience significant aliasing due to the lower temporal sampling rate of cameras compared to the 100 Hz/120 Hz frequency components present in the light flickering.  
In regards to claim 3, Wu teaches all the limitations of claim 1 and further teaches:
“wherein the at least one video is of at least one light connected to the at least one electrical grid”

In regards to claim 4, Wu teaches all the limitations of claim 3 and further teaches:
“wherein the at least one flicker is a flicker in the at least one light recorded in the at least one video”
Wu teaches in column 7 lines 5-10 electric network frequency signals recorded by video cameras under electric powered indoor lighting may experience significant aliasing due to the lower temporal sampling rate of cameras compared to the 100 Hz/120 Hz frequency components present in the light flickering.  
In regards to claim 5, Wu teaches all the limitations of claim 1 but does not explicitly teach:
“wherein the computer arrangement is further configured to determine at least one of (i) a frequency of the at least one flicker, (ii) an amplitude of the at least one flicker”
Baba teaches in paragraph [0208] the phase shift quantity of each of the flicker components extracted from the three frames can be calculated from the flicker frequency (for example, 100 Hz), the frame rate (60 fps) of the image sensor, the total number of scan lines, and the like.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Wu in view of Baba to have included the features of “wherein the computer arrangement is further configured to determine at least one of (i) a frequency of the at least one flicker, (ii) an amplitude of the at least one flicker” because When an image is shot with a camera including an X-Y address scanning type imaging device 
In regards to claim 19, Wu teaches all the limitations of claim 1 and claim 19 contains similar limitations.  Therefore, claim 19 is rejected for similar reasoning as applied to claim 1.
In regards to claim 20, Wu teaches all the limitations of claim 1 and claim 20 contains similar limitations.  Therefore, claim 20 is rejected for similar reasoning as applied to claim 1.
Response to Arguments
Applicant's arguments filed 2/1/2022 have been fully considered but they are not persuasive.
In regards to the restriction, the Applicants amendments merely serve to make claim 5 a linking claim.  However, as indicated above, the features of claims 21-27 were not originally presented and do not overlap in scope with the elected invention.  Regardless of the fact that claims 6-7 have been canceled, newly submitted claims must be within the scope of the elected invention or the features must be added to the independent claims for consideration.
Applicant asserts that the cited references fail to teach “at least one property based on the phase shift of the at least one flicker of each of the plurality of the flickering sources, as explicitly recited in amended independent claims 1, 19 and 20.  Applicant argues that Wu does not teach “determining the phase shift of the flicker.”  However, the Examiner has used Baba to teach this limitation.  Therefore, this argument is moot.  

Applicant asserts that Ye fails to teach using phase shift information to determine a change in the properties of the electric grid.  However, as stated in the rejection Ye teaches the method determines a phase shift of a voltage at an output of the distributed generator. The phase shift is compared to a threshold phase shift that signifies a phase shift due to a disconnect of the grid from the feeder. The disconnect of the grid from the feeder is equivalent to a change in electrical load.  This is clearly a teaching of using a phase shift to determine a change in electrical load.  Applicant further argues that even if Ye teaches the limitation Ye would fail to teach determining any property of the electric grid based on a phase shift of a flicker.  However, “determining any property of the electric grid based on a phase shift of a flicker” is not a claimed feature.  
Applicant’s arguments are neglecting the fact that multiple references have been used to teach the claimed limitations.  The Examiner has used Wu to teach aspects of the invention of using video of an electrical grid to determine flicker based on the video.  Wu further teaches determining properties of the flicker, e.g. traces left by the flickering of lights in the video, to extract a frequency. Baba is used to cure the deficiency of determining a phase shift of the flicker.  The modification of Wu in view of Baba teaches an invention whereby a flicker is determined and phase shift of the flicker is determined.  Finally, Ye teaches determine a phase shift and using said phase shift to determined properties such as a disconnect of a grid from a feeder.  Therefore, from Ye it is known to use a phase shift to determine disconnection from an electrical grid.  The combination of references teach all of the claimed limitations.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996. The examiner can normally be reached 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 




/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422